Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 09, 2020

The Court of Appeals hereby passes the following order:

A20E0032. SHEILA DARLENE HARDESTY v. GEORGIA PROPERTY
    SOLUTIONS 4 U, INC.

      Upon consideration of the APPELLANT’S Emergency Motion for Injunction
in the above styled case, it is ordered that the motion is hereby DENIED as the court
lacks jurdisction. See OCGA § 44-7-56.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/09/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.